            Case 1:21-cv-01672-CM Document 3 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMELINDA CRABBE,
                              Plaintiff,                      1:21-CV-1672 (CM)
                     -against-                                ORDER OF DISMISSAL
SECURE SELF STORAGE UNIT #3373,                               UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On October 18, 2019, Plaintiff was barred from filing any new civil action in forma

pauperis (IFP) in this Court without first obtaining from the Court leave to file. See Crabbe v.

Manhattan Mini Storage, ECF 1:19-CV-0013, 5 (S.D.N.Y. Oct. 18, 2019). Plaintiff files this new

pro se civil action and seeks IFP status, but has not sought leave to file from the Court. This

action is therefore dismissed without prejudice for Plaintiff’s failure to comply with the Court’s

October 18, 2019 order in Crabbe, 1:19-CV-0013.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
